DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction and Status of Claims
Claims 1 – 21 are pending. Claims 17 – 21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2022.

Claims 1 – 16 are thus under consideration for this office action.

Drawings
The drawings are objected to because: the table included in Fig. 20A is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because:
On the first line, the Examiner respectfully requests Applicant remove the paragraph numbering “[0236]” from the abstract.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 objected to because of the following informalities:
Regarding claim 1, the Examiner respectfully requests Applicant amend “such that the metal powder substantially surrounds the infill patterned structures and filling the space within the interior volume of the object” to “such that the metal powder substantially surrounds the infill patterned structures and fills the space within the interior volume of the object” or “such that the metal powder substantially surrounds the infill patterned structures, filling the space within the interior volume of the object” to correct a grammatical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “the infill patterned structures” on line 7. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending “the infill portion having a pattern defining structures and space within the interior volume” on lines 4-5 to “the infill portion having structures defining a pattern and space within the interior volume”, and then amending “the infill patterned structures” on line 7 to “the structures defining a pattern within the infill portion” to provide the limitation with proper antecedent basis.
Claims 2 – 16 are rejected for their dependence on claim 1.
Further regarding claims 5 and 6, the claim recites “wherein the metal powder comprises… Inconel.” It is noted that the term “Inconel” is a trade name and thus renders the scope of the claim indefinite. If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product not only renders a claim indefinite, but also constitutes an improper use of the trademark or trade name (MPEP 2173.05(u)).
Further regarding claim 9, the claim recites “the dry metal powder” on line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests Applicant amend “wherein the infill portion is filled with the dry metal powder during the step of infiltrating” to “wherein the metal powder is a dry metal powder” to overcome the rejection.
Further regarding claim 11, the claim recites “the separate roof” on line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully requests Applicant either 1) amend to “a separate roof”, or 2) change the dependency of claim 11 to claim 10, rather than claim 1, to provide the limitation with proper antecedent basis.
Further regarding claim 12, the claim recites “wherein the infiltrating step substantially fills empty space within the interior volume”. The term “substantially fills” is a relative term which renders the claim indefinite. The term “substantially fills” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To elaborate, “substantially fills” is equivalent to a certain percent infill of the interior volume, the percent infill being undefined in this case.

The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 7, the Examiner notes that the claim recites “wherein a percent infill is between about 0% and about 100%”. It is noted that such a range virtually encompasses any amount of infill of the inter volume/infill potion of the object, including none (0%) or all (100%). Thus, it does not further limit the scope of the claim from which it depends.
Regarding claim 12, the claim recites “wherein the infiltrating step substantially fills empty space within the interior volume”. However, claim 1, from which claim 12 depends, recites “infiltrating the object with a metal powder, such that the metal powder… filling the space within the interior volume of the object”. Thus, it appears that any limitation imparted by dependent claim 12 has already been required by independent claim 1, and thus does not further limit the scope of the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3, 6 – 9, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0297183 (“Panda”; available as prior art via effective filing date – a copy of the corresponding PCT publication has been appended for Applicant’s convenience).
Regarding claim 1, Panda discloses a method of manufacturing an object ([0013]; Fig. 2, 100), comprising the steps of: 3D printing the object comprising a metal ([0018]; [0035]; Fig. 2, 106), wherein the metal forms an outer shell ([0018]; Fig. 5, 306/308) substantially enclosing an interior volume and an infill portion within the interior volume of the object (Fig. 5, 312), the infill portion having structures defining a pattern ([0026], L 1-4; Fig. 5, 302) and space within the interior volume (Fig. 5, 312); and infiltrating the object with a metal powder ([0019]; Fig. 2, 108, Fig. 5, 304), such that the metal powder substantially surrounds the infill patterned structures, filling the space within the interior volume of the object (Fig. 5, 304).
Regarding claim 2, Panda discloses that the bulk material which fills the internal volume of the object may be a metal-based powder ([0019], L 2-7). No disclosure of a binder or any other substance is present – thus, the metal-based powder is presumably dry metal powder.
Regarding claim 3, Panda discloses that the pattern defined by the structures present within the infill portion of the object may be hexagonal (Fig. 5, 302).
Regarding claim 6, Panda discloses that the metal powder may be stainless steel ([0025], L 32).
Regarding claim 7, the Examiner asserts that Fig. 5 of Panda discloses a percent infill of the infill portion which falls within the claimed range of “between about 0% and about 100%” as the claimed range encompasses virtually every possible amount of infill.
Regarding claim 8, Panda discloses that when 3D printing the object, a surface of the outer shell of the object is unprinted to expose the space within the interior volume (Fig. 5, 316).
Regarding claim 9, Panda discloses that the bulk material which fills the internal volume of the object may be a metal-based powder ([0019], L 2-7). No disclosure of a binder or any other substance is present – thus, the metal-based powder is presumably dry metal powder. Thus, Panda discloses that the infill portion is filled with dry metal powder during the step of infiltrating
Regarding claim 12, Panda discloses that the infiltrating step substantially fills empty space within the interior volume (Fig. 5, 304).
Regarding claim 14, Panda discloses a step of hot isostatic pressing the object ([0020]). The Examiner has drawn the HIP step disclosed by Panda as equivalent to the claimed sintering step, which is broad. To elaborate, sintering may be achieved through various heat treatments, of which the HIP treatment disclosed by Panda is one.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0297183 (“Panda”; available as prior art via effective filing date)
Regarding claim 10, Panda does not explicitly teach additively depositing a separate roof. Panda does, however, teach that subsequent to HIP treatment, any excess material which was required for sealing the powder fill port may be removed ([0021]). Such a step implicitly suggests that a “separate roof” may be deposited on the outer shell of the object, sealing off the interior volume. Further, as Panda previously teaches that the rest of the outer shell is fabricated by an additive manufacturing process ([0018]), an ordinarily skilled artisan would have found it obvious to fabricate the additional seal material (i.e. the “separate roof”) by additive manufacturing as well, at least for the reason of simplifying the tooling required for the process as a whole.
Regarding claim 11, Panda does not explicitly teach working a separate roof on the surface of the outer shell of the object, having the space within an opened cell infill filled with metal powder. Panda does, however, teach that subsequent to HIP treatment, any excess material which was required for sealing the powder fill port may be removed ([0021]). Such a step implicitly suggests a step of working a “separate roof” (i.e. the excess material used to seal the fill port) on the surface of the outer shell of the object.

Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0297183 (“Panda”; available as prior art via effective filing date) in view of US 2016/0258298 (“Channel”).
Regarding claim 4, Panda does not explicitly teach that the metal forming the outer shell of the object is a filament. Panda is general to the specific type of additive manufacturing process used to form the outer shell.
Channel teaches a process for producing an article largely analogous to that of the present claims as well as to the method of Panda – that is, by additively manufacturing a shell component and thereafter filling the interior volume with metal powder (Abstract). Channel teaches that the step of additively manufacturing the shell component may be completed by fused deposition modeling ([0017], L 18-19).
It would have been obvious to an ordinarily skilled artisan to substitute a fused deposition modeling process into the method of Panda, to form the outer shell. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element, in this case fused deposition modeling, for another, in this case the general additive manufacturing process of Panda, yields predictable results to one of ordinary skill in the art (MPEP 2143 I B). In this case such a substitution would have yielded the predictable result of forming an outer shell by fused deposition modeling to one of ordinary skill in the art.
Further, an ordinarily skilled artisan would appreciate that the metal constituting the shell component would be a filament, were the shell to be manufactured by a fused deposition modeling process.
Regarding claim 5, Panda does not explicitly teach that the metal comprises aluminum, copper, stainless steel, titanium, tool steel, or Inconel.
Channel teaches a process for producing an article largely analogous to that of the present claims as well as to the method of Panda – that is, by additively manufacturing a shell component and thereafter filling the interior volume with metal powder (Abstract). Channel teaches that the step of additively manufacturing the shell component may be completed by fused deposition modeling ([0017], L 18-19), and that the material deposited to form the shell component may be a superalloy (e.g. Inconel), a stainless steel, a tool steel, titanium, aluminum, or a combination thereof ([0019], L 18-20). Further, Channel teaches that these materials may have beneficial properties, such as imparting corrosion, oxidation, or erosion resistance ([0019], L 20-28).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Channel, and incorporate material including one or more of a superalloy (e.g. Inconel), a stainless steel, a tool steel, titanium, aluminum, or a combination thereof, within the metal constituting the outer shell of Panda. Selection of such materials may impart beneficial properties to the outer shell and manufactured component overall, such as improved corrosion, oxidation, or erosion resistance.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0297183 (“Panda”; available as prior art via effective filing date) in view of US 2018/0221950 (“Mark”).
Regarding claim 13, Panda does not explicitly teach a step of debinding the object to form a brown part, prior to infiltrating the outer shell with metal powder. Panda is general to the specific type of additive manufacturing process used to form the outer shell, whereby an ordinarily skilled artisan would appreciate some methods to require a debinding step, and some would not.
Mark teaches a method for sintering an additively manufactured part (Title). Mark teaches that the part comprises a brown part, wherein a second powder is agitated to fill the cavities of the brown part (Abstract), akin to the deposition of a metal powder within the interior volume of an outer shell. Mark teaches that the brown part is constructed through deposition of filaments and subsequent debinding ([0043]). Thereafter, Mark teaches that a powder is agitated to fill the cavities of the debinded brown part ([0045]).
It would have been obvious to an ordinarily skilled artisan to additively manufacture the outer shell of Panda through deposition of filaments, and to subsequently debind the deposited filaments to form a brown part prior to infiltration of the interior volume with metal powder, as is taught by Mark. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element, in this case filament deposition and subsequent debinding, for another, in this case the general additive manufacturing process of Panda, yields predictable results to one of ordinary skill in the art (MPEP 2143 I B). In this case such a substitution would have yielded the predictable result of forming an outer shell brown part by fused deposition modeling to one of ordinary skill in the art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0297183 (“Panda”; available as prior art via effective filing date) in view of US 2007/0060463 (“Gaumann”).
Regarding claim 15, Panda does not explicitly teach that the sintering/HIP step comprises heating in a reducing argon atmosphere.
Gaumann teaches a method for forming a hollow component which may be made of a metallic powder (abstract). Gaumann teaches that the component is debinded to form a brown part ([0014]; Fig. 1, 18), and subsequently sintered during a thermal treatment step ([0015]; Fig. 1, 20). Gaumann teaches that sintering may be conducted in an inert gas environment, such as argon, in order to prevent oxidation during heating ([0059]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Gaumann, and HIP/sinter the object formed by the method of Panda under an argon atmosphere. Such an atmosphere serves to prevent oxidation of the object during heating.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0297183 (“Panda”; available as prior art via effective filing date) in view of US 2020/0307018 (“Prichard”).
Regarding claim 16, Panda does not explicitly teach vibrating the metal powder within the interior volume of the infill.
Prichard teaches a method of making a sintered article largely analogous to that of the present claims as well as to the method of Panda – that is, by additively manufacturing a shell component and thereafter filling the interior volume with metal powder (Abstract). Prichard teaches that the loose powder deposited within the interior volume can be vibrated to further enhance the packing characteristics of the loose powder ([0026]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Prichard, and vibrate the metal powder deposited within the interior volume of the object manufactured according to the process of Panda. Subjecting the powder to vibration enhances the packing characteristics thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5 – 7, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 6 – 9, and 13 of copending Application No. 17/376,689 (US 2022/0016711). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding the above provisionally rejected claims, the ‘689 application claims a method of manufacturing a part which comprises the same or substantially identical in scope method steps and limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0279708 (“Hann”) – method for producing powdered metal component, comprising forming an outer can/shell by an additive manufacturing process, filling the can/shell with powder metal, and sintering/HIPing the powder-filled can to form a metallic article
US 2019/0240734 (“Tobia”) – 3D printing method comprising printing a shell along with an infill structure

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735